                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

STEVEN HEBRON,

              Plaintiff,                       Case No. 17-cv-6254

              v.
                                               Judge John Robert Blakey
JOHN BALDWIN, et al.

              Defendant.



                       MEMORANDUM OPINION AND ORDER

        Steven Hebron, a former inmate at Stateville Correctional Center, filed his

Second Amended Complaint (SAC) on July 27, 2018 against Illinois Department of

Corrections (IDOC) administrators/staff John Baldwin, Randy Pfister, Kevin Frain,

and Jermiagh Daly (collectively IDOC Defendants) and Wexford Health Sources, Inc.,

Ghaliah Obaisi as Independent Executor of the Estate of Dr. Saleh Obaisi, and Dr.

Evariston Aguinaldo, Jr. (collectively “Wexford Defendants”) under 42 U.S.C. § 1983.

[57].   Plaintiff alleges that IDOC Defendants subjected him to unconstitutional

conditions of confinement in Stateville’s “F House,” id. ¶¶ 1−17, and that Wexford

Defendants denied him appropriate medical care out of deliberate indifference for his

medical needs, id. ¶¶ 22−41.

        At Plaintiff’s request, [49], this Court held a Pavey hearing pursuant to Pavey

v. Conley, 544 F.3d 739, 742 (7th Cir. 2008), which requires this Court to resolve

issues of material fact as to whether a prisoner exhausted his administrative

remedies prior to pretrial discovery. [88]. This Court held the hearing over the course

                                           1
of two days to resolve whether Plaintiff exhausted his administrative remedies with

respect to his unconstitutional conditions of confinement and deliberate indifference

claims. 1 The parties also submitted briefing on these issues following the hearing.

[130] [131] [132]. For the following reasons, this Court finds that Plaintiff’s various

grievances exhausted, in part, his unconstitutional conditions of confinement and

deliberate indifference claims. 2

II.       Legal Standard

          A.     PLRA Exhaustion Requirement

          The Prison Litigation Reform Act (PLRA) requires inmates to exhaust all

available administrative remedies before filing a lawsuit in federal court. 42 U.S.C.

§ 1997e(a). To exhaust administrative remedies, an inmate “must take all steps

prescribed by the prison’s grievance system.” Ford v. Johnson, 362 F.3d 395, 397 (7th

Cir. 2004). The Seventh Circuit takes “a strict compliance approach to exhaustion.”

Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). A prisoner who does not properly

exhaust is foreclosed from litigating in federal court. Pozo v. McCaughtry, 286 F.3d

1022, 1024 (7th Cir. 2002).              Defendants have the burden of proving, by a

preponderance of the evidence, that Plaintiff failed to exhaust administrative

remedies. Jones v. Dart, No. 14 C 1929, 2016 WL 1555588, at *2 (N.D. Ill. Apr. 18,

2016).




1   This Court heard testimony on March 20, 2019 and closing arguments on April 18, 2019.

2The SAC also alleges an Illinois state-law intentional infliction of emotional distress claim, [57] ¶¶
18−21, to which Pavey’s exhaustion requirement does not apply. See Pavey, 544 F.3d at 740 (citing 42
U.S.C. § 1997e(a)).

                                                  2
      B.     Illinois Prison Grievance Procedures

      Under the Illinois Administrative Code, which provides the grievance process

for IDOC, an inmate must first submit a grievance to his counselor. 20 Ill. Admin.

Code § 504.810(a); Dole, 438 F.3d at 807. If the inmate is not satisfied with the

counselor’s resolution, he must then file a formal grievance with his grievance officer.

Id. A grievance must be filed with the counselor or grievance officer within 60 days

after the discovery of the incident that gives rise to the grievance. 20 Ill. Admin. Code

§ 504.810(a).   The grievance officer shall consider the grievance and report his

findings and recommendations in writing to the Chief Administrative Officer (the

Warden).     Id. § 504.830(e).      The Warden shall review the findings and

recommendation and advise the offender of the decision in writing. Id. If, after the

Warden responds, the inmate still believes that the grievance has not been resolved

to his satisfaction, he may appeal in writing to the IDOC Director. Id. § 504.850(a).

The Administrative Review Board (ARB), appointed by the Director, must receive the

appeal within 30 days after the date of the Warden’s decision. Id. The ARB shall

then submit a written report of its findings and recommendations to the Director,

who shall review them and make a final determination of the grievance. Id. at §

504.850(d)−(e). An inmate does not exhaust his administrative remedies until the

ARB rules upon his appeal. See id. § 504.850; Dole, 438 F.3d at 806–07.

      Alternatively, an inmate may request that a grievance be handled as an

emergency by forwarding it directly to the Warden. 20 Ill. Admin. Code § 504.840. If

the Warden determines that a substantial risk of imminent personal injury or other



                                           3
serious or irreparable harm exists, the grievance process must be expedited, and the

inmate should be notified about what action will be or has been taken.             Id. §

504.840(a)–(b). If, after receiving the Warden’s substantive response, the inmate still

believes the problem has not been resolved to his satisfaction, he may appeal in

writing to the Administrative Review Board (ARB) within 30 days after the date of

the Warden’s decision. Id. § 504.850(a). If an inmate receives a determination from

the Warden that the grievance does not present an emergency, then he is not required

to appeal that decision to the ARB. Bentz v. Ghosh, 718 F. App’x 413, 418 (7th Cir.

2017) (finding that an inmate exhausted his administrative remedies where he filed

suit after the Warden had rejected his emergency grievance, because under “these

circumstances Illinois rules do not require him to appeal that decision to the [ARB].”).

II.   Analysis

      At the Pavey hearing, the parties presented evidence about four grievances

relating to Plaintiff’s unconstitutional conditions of confinement and deliberate

indifference claims. Those grievances, which this Court admitted into evidence at

the hearing, are dated: August 6, 2016 (P. Ex. A1 at 1); September 2, 2016 (D. Ex. 6);

September 16, 2016 (D. Ex. 5 at 5−6); and October 7, 2016 (D. Ex. 4). This Court

considers each grievance in turn.

      A.     August 6, 2016 Grievance

      Plaintiff’s August 6, 2016 grievance discusses broken workout equipment and

a related injury that occurred on August 5, 2016. (P. Ex. A1 at 1). This grievance

concerns only Plaintiff’s unconstitutional conditions of confinement claim, and thus



                                           4
does not implicate the Wexford Defendants.

      Plaintiff’s grievance reflects that he sent it to his counselor on August 6, 2016—

one day following the incident. Id. Plaintiff testified that several months later, on

March 6, 2017, he sent a letter to the ARB following up on this grievance; the letter,

admitted into evidence, states that he filed the grievance with his grievance officer

but never received a response. (D. Ex. 5 at 8). The ARB appears to have considered

the letter as a grievance and denied it for failing to: (1) include a facility grievance

number (which inmates receive in a grievance officer’s response); and (2) “send the

grievance to the ARB within the 60-day time period as required.” Id. at 7, 12. IDOC

Defendants contend that “Plaintiff failed to properly grieve the issues . . . for the

reasons stated in each of the ARB’s responses.” [131] at 5. This Court disagrees.

      Here, Plaintiff’s letter states that he never received a grievance officer

response. (D. Ex. 5 at 8). Thus, he had no proper forum through which to properly

exhaust his grievance. See, e.g., Moore v. Feinerman, 515 Fed. Appx. 596, 598 (7th

Cir. 2013) (“We take a strict compliance approach to exhaustion, but an inmate needs

to exhaust only available administrative remedies. If [Plaintiff] is correct that the

prison failed to respond to his grievances, an appeal to the Board was an unavailable

remedy and need not have been exhausted.”) (citing Dole, 438 F.3d at 809) (internal

citations omitted). And Plaintiff did attempt to follow up with the ARB, despite not

receiving a response. (D. Ex. 5, at 8, 13). In fact, at the parties’ hearing, the IDOC

Defendants used this follow-up letter to suggest that Plaintiff did not exhaust his

October 7, 2016 grievance (as discussed below), because he failed to send a follow-up



                                           5
letter to the ARB in that instance despite clearly knowing how to do so.

      IDOC Defendants provided no evidence rebutting Plaintiff’s testimony that he

received no response. Thus, they cannot rely upon the ARB’s conclusory response

regarding the facility grievance number; how would Plaintiff have included a

grievance officer response or facility grievance number without the officer’s response?

The law does not require the impossible.

      Similarly, IDOC Defendants cannot rely upon any failure to comply with the

60-day time period. First, both IDOC Defendants and the ARB recite the regulations

incorrectly; under the Illinois Administrative Code, an inmate must file a grievance

with a grievance officer or counselor within 60 days after the discovery of the incident.

20 Ill. Admin. Code § 504.810(a). This specific provision says nothing about when the

ARB must receive the appeal. Id. Rather, the regulations state that the ARB must

receive an appeal within 30 days after the Warden’s review of the grievance officer’s

decision. Id. at § 504.850(a).

      In short, absent any conflicting testimony or other evidence presented by the

IDOC Defendants, and given Plaintiff’s testimony and letter to the ARB, which this

Court finds credible on this issue, this Court finds that Plaintiff has exhausted his

unconstitutional conditions of confinement claim, to the extent it involves allegations

related to the August 6, 2016 grievance. Cf. Moore, 515 Fed. Appx. at 598 (affirming

district court’s failure to exhaust finding where Plaintiff asserted that he received no

response to his grievances, but the court found this assertion not credible due to

conflicting hearing testimony).



                                           6
        B.    September 2, 2016 Grievance

        Plaintiff’s September 2, 2016 grievance, filed as an emergency grievance,

relates to the allegedly unsanitary conditions in Stateville’s F House and thus only

concerns the IDOC Defendants. (D. Ex. 6).      IDOC      Defendants     contend     that

Plaintiff never filed the grievance, and thus failed to properly exhaust.

        Defendants first argue that Plaintiff could not have written the grievance in

September 2016 because the grievances include references to winter and spring

weather. [131] at 3. This argument fails to persuade.

        True, the grievance includes, among other complaints, statements that the

“windows are sealed shut and this makes the cell house extra hot in the spring and

summer.” (D Ex. 6). It also states that “a lot of windows are broken out and in the

wintertime the cold air is blowing through the cell house making it extremely cold.”

Id. Plaintiff, however, testified that although he arrived in F House in August 2016,

he had resided in F house five or six times previously, and thus used his prior

experiences of winter and spring stays in F House to create a general picture of the

living conditions in his grievance.     This testimony credibly rebuts Defendants’

argument that Plaintiff did not file this grievance in September 2016, or on any other

date.

        Second, Defendants argue that the lack of notation or log entry of this

grievance undermines Plaintiff’s assertion that he did, in fact, file it. This Court does

not find the lack of a notation or log entry for the September 2, 2016 grievance

dispositive in this case. Plaintiff testified that he mailed the emergency grievance



                                           7
directly to the Warden on September 2, 2016, as permitted by the regulations, 20 Ill.

Admin. Code § 504.840, but never received a response. He introduced into evidence

follow-up letters about this grievance, which he wrote to the Warden and IDOC

Director on September 6 and 25th, respectively, to support this testimony. (P. Ex. B2

at 3−5).

      Moreover, Stateville Grievance Officer Anna McBee testified that emergency

grievances go straight to the Warden, and only then does the Warden’s office send

the grievance to the grievance office for logging. See also 20 Ill. Admin. Code §

504.840. Defendants offered no evidence of the Warden’s mail receipt system. Thus,

they provide no basis for this Court to infer that the Warden did not, in fact, receive

the grievance. Rather, based upon the evidence adduced at the hearing, Defendants

failed to rebut the reasonable inference that plaintiff did submit the grievance to the

Warden, and the Warden, for reasons unknown, did not provide the grievance to the

grievance office for logging.

      Finally, to the extent IDOC Defendants maintain that Plaintiff failed to

properly appeal his non-response to the ARB, this argument finds no basis in the

Illinois regulations. [131] at 3−4; see, e.g., Meyer v. Wexford Health Sources, No. 3:16-

cv-173-JPG-DGW, 2017 WL 1058831, at *4 (S.D. Ill. Feb. 16, 2017) (“As the Illinois

Administrative Code does not provide guidance on how to exhaust grievances for

which no response is received, the Court finds that Plaintiff was thwarted in his

attempts to exhaust his . . . grievances.”); see also Moore, 515 Fed. Appx. at 598 (“We

take a strict compliance approach to exhaustion, but an inmate needs to exhaust only



                                           8
available administrative remedies. If [Plaintiff] is correct that the prison failed to

respond to his grievances, an appeal to the Board was an unavailable remedy and

need not have been exhausted.”) (citing Dole, 438 F.3d at 809) (internal citations

omitted).

      Thus, based upon the totality of the evidence presented at the hearing, this

Court finds that Plaintiff has exhausted his unconstitutional conditions of

confinement claim, to the extent it includes allegations related to the September 2,

2016 grievance.

      C.     September 16, 2016 Grievance

      Plaintiff’s September 16, 2016 grievance relates to the medical care he received

following his injury on a piece of broken workout equipment, and thus implicates only

Wexford Defendants and Plaintiff’s deliberate indifference claim. (D. Ex. 5 at 5−6).

The parties concede that procedurally, Plaintiff properly grieved this complaint, as

the ARB denied it on its merits on May 9, 2017. (P. Ex. C2).

      Wexford Defendants argue that Plaintiff’s grievance fails to offer details

sufficient to provide them with proper notice of his complaints, and thus that he failed

to exhaust. See generally [132]. According to the Seventh Circuit, “grievances are

intended to give prison administrators an opportunity to address a shortcoming, not

to put individual defendants on notice of a lawsuit.” Glick v. Walker, 385 Fed. Appx.

579, 582 (7th Cir. 2010). Accordingly, a grievance must provide “prison officials a fair

opportunity to address [a plaintiff’s] complaint.” Maddox v. Love, 655 F.3d 709, 722

(7th Cir. 2013). IDOC regulations require that grievances contain factual details



                                           9
regarding “each aspect of the inmate’s complaint, including what happened, when,

where, and the name of each person who is the subject of the complaint.” Winfrey v.

Walker, 3:09-cv-00461-JPG-PMF, 2011 WL 2199721, at *2 (S.D. Ill. May 2, 2011)

(citing 20 Ill. Admin. Code § 504.810(b)). This Court analyzes Plaintiff’s grievance

with respect to each Wexford Defendant included in his deliberate indifference claim.

      As to Dr. Aguinaldo, Plaintiff grieved that he saw Dr. Aguinaldo for

appointments on August 20, 22, and 26, 2016. (D. Ex. 5 at 6). The grievance states

that on August 20, Dr. Aguinaldo looked at his eyes and ears, and then rescheduled

Plaintiff because his “file was misplaced.” Id. On August 22, Dr. Aguinaldo looked

over Plaintiff’s X-rays, and in response to Plaintiff’s recitation of his ongoing

problems, Dr. Aguinaldo told him it “takes time to get better” and declined to give

him stronger pain medication. Id. At this visit, Plaintiff asked if he had suffered a

concussion, and Dr. Aguinaldo responded that “he did not think so.” Id. On August

26, Plaintiff saw Dr. Aguinaldo for the third time; Plaintiff again stated that he

needed stronger medication, and Dr. Aguinaldo said that he would order some. Id.

Plaintiff’s grievance states that he received this medication on September 8, 2016.

Id.

      Based upon these grievance statements, this Court finds that Plaintiff

exhausted his administrative remedies with respect to Dr. Aguinaldo by providing

him with a fair opportunity to address his complaint. Maddox, 655 F.3d at 722. The

SAC alleges that Plaintiff “eventually” saw Dr. Aguinaldo following his injury, and

once Plaintiff met with Dr. Aguinaldo, he failed to check Plaintiff for a concussion



                                         10
and treated him “as if he was lying.” [57] ¶¶ 23−24, 34. Accordingly, this grievance

properly put Dr. Aguinaldo on notice of Plaintiff’s complaints and made it possible to

discern the exact medical decisions Plaintiff’s SAC alleges constituted deliberately

indifferent medical care.

      With respect to Dr. Obaisi, the September 16, 2016 grievance states that

Plaintiff had an appointment to see Dr. Obaisi on September 14, 2016, but Dr. Obaisi

could not see him that day due to an unrelated deposition. (D. Ex. 5 at 6). The

grievance also states that Plaintiff had an appointment to see Dr. Obaisi on

September 15, 2016, but did not see Dr. Obaisi on that date for undisclosed reasons.

Id. The SAC, however, alleges that Plaintiff did not see Dr. Obaisi prior to filing this

grievance due to “overcrowding” and “understaffing.” [57] ¶ 40. Moreover, Plaintiff’s

grievance fails to state that Dr. Obaisi personally declined to treat Plaintiff or had

any personal involvement in his treatment whatsoever. See, e.g., Palmer v. Fenoglio,

2012 WL 1466511, at *4 (S.D. Ill. Apr. 27, 2012) (finding plaintiff failed to exhaust

for deliberate indifference claim against individual doctor where grievance offered:

(1) “no indication that [doctor] had been asked to see or treat [plaintiff] and had

declined”; and (2) “no indication [doctor] had seen [plaintiff] and mistreated him.”).

As such, Plaintiff’s September 16, 2016 grievance fails to exhaust his deliberate

indifference claim, to the extent it involves Dr. Obaisi.

      Finally, with respect to Wexford Health Sources, Inc. (Wexford), Plaintiff’s

SAC alleges that in an effort to save costs: (1) Wexford deliberately understaffed

physicians at Stateville, [57] ¶ 30; and (2) an unnamed nurse denied him an MRI, id.



                                           11
¶ 28. Based upon these allegations, Plaintiff asserts that Wexford deliberately denied

him medical care.     Id. ¶¶ 22−41. Plaintiff’s grievance contains no information

regarding any denied request for an MRI or understaffing; rather, Plaintiff’s

grievance suggests, at most, that he had trouble scheduling an appointment with Dr.

Obaisi. (D. Ex. 5 at 5−6). Absent additional details in the grievance, these statements

cannot put Wexford on notice of Plaintiff’s allegations that Wexford engaged in a

deliberate scheme to cut costs and thus deny Plaintiff medical care, much less provide

them an opportunity to correct the problem. See, e.g., Burt v. Berner, No. 13-CV-794-

NJR-DGW, 2015 WL 1740044, at *6 (S.D. Ill. Apr. 14, 2015) (“Merely stating that ‘the

staff is deliberately and blatantly denying me my medication,’ did not give sufficient

notice to prison officials that [plaintiff] was contending correctional officers and

medical staff at Menard were working together with Stateville staff members to

achieve the express goal of denying him medical care.”). As such, this Court finds

that Plaintiff’s September 16, 2016 grievance fails to exhaust his deliberate

indifference claim, to the extent it includes Defendant Wexford.

      As stated above, Plaintiff’s deliberate indifference claim can proceed only to

the extent it includes allegations about Dr. Aguinaldo.       But because Plaintiff’s

September 16, 2016 grievances fails to exhaust this claim as to Dr. Obaisi and

Wexford, his deliberate indifference claim will not proceed as to those two

Defendants.

      D.      October 7, 2016 Grievance

      Plaintiff’s October 7, 2016 grievance concerns alleged damage to his property



                                          12
box, such as mice eating the food contained inside the box. (D. Ex. 4). This grievance

relates only to Plaintiff’s unconstitutional conditions of confinement claim, and thus

does not implicate the Wexford Defendants.

       Plaintiff testified that he first sent this grievance to his counselor, as provided

by the Illinois regulations, and mailed it to his grievance officer once he received a

response from his counselor. Plaintiff then testified that he never received a response

from the grievance officer. According to Plaintiff, in January or February of 2017, he

sent the grievance to the ARB to inform them that he did not receive a response from

the grievance officer at Stateville, but never heard back from the ARB. Plaintiff

testified that he thought his response may have been lost in the mail given that he

transferred from Stateville to Menard Correctional Center in the interim. 3 Unlike

his August 6, 2016 and September 2, 2016 grievances, Plaintiff presented no physical

evidence of these follow-up communications.

       IDOC Defendants argue that Plaintiff failed to exhaust this grievance based

upon the face of the exhibit itself. [131] at 4−5. Plaintiff submitted into evidence his

own copy of the October 7, 2016 grievance. (P. Ex. D1). Both Plaintiff and IDOC

Defendants’ exhibits contain the same distinct, written marking: “4450”. McBee

testified that this number signals the corresponding number in the grievance office’s

log. Compare id. with (D. Ex. 4). Because Plaintiff’s copy of the grievance contained

numerical markings written by the grievance office, IDOC Defendants argue that he

clearly received the grievance back, and thus failed to exhaust by not sending it to


3Prior to the presentation of evidence at the hearing, the parties stipulated that Plaintiff moved from
Stateville to Menard on November 18, 2016.

                                                  13
the ARB for appeal. [131] at 5. This Court agrees.

       Given that Plaintiff proffered a form with distinct grievance office markings,

the evidence demonstrates, by a preponderance of the evidence, that Plaintiff received

the form back from his grievance officer. Moreover, Plaintiff failed to provide any

credible explanation of this discrepancy at the parties’ hearing. Given the absence of

any evidence that Plaintiff appealed this grievance to the ARB, this Court finds that

IDOC Defendants have proved, by the preponderance of the evidence, Plaintiff’s

failure to exhaust with respect to the October 7, 2016 grievance. Dole, 438 F.3d at

806–07; see also Jackson v. Hoffman, No. 12-cv-0233-MJR-SCW, 2013 WL 5367977,

at *3 (S.D. Ill. Sept. 25, 2013) (“But the state is not required to prove a negative, only

to carry its burden of showing, by a preponderance of the evidence, that Plaintiff did

not exhaust.”) (citing Ray v. Clements, 700 F.3d 993, 1010 (7th Cir. 2012)). And

because this Court finds Plaintiff’s failure to exhaust intentional, this Court does not

afford Plaintiff an opportunity to go back and exhaust—nor could Plaintiff do so given

the 30-day ARB appeal deadline. See Pavey, 544 F.3d at 742 (holding that if the judge

determines that the prisoner did not exhaust his administrative remedies, the judge

must then determine “whether . . . the failure to exhaust was the prisoner’s fault,” in

which the claim cannot survive).

III.   Conclusion

       For the reasons explained above, this Court finds that Plaintiff has properly

exhausted his administrative remedies as to those parts of his unconstitutional

conditions of confinement claim based upon the August 6, 2016 and September 2,



                                           14
2016 grievances. To the extent this claim is based upon these two grievances, it will

proceed on its merits. See id. at 742 (“If and when the judge determines that the

prisoner has properly exhausted his administrative remedies, the case will proceed

to . . . a trial, on the merits.”). To the extent Plaintiff’s unconstitutional conditions of

confinement relies upon the October 7, 2016 grievance, it cannot proceed to the

merits, and is dismissed without prejudice. Id.; see also Ramirez v. Young, 906 F.3d

530, 533 (7th Cir. 2018) (affirming district court’s dismissal, without prejudice, for

failure to exhaust, but noting that such a dismissal became “final for purposes of

appellate review” because plaintiff was time-barred by prison’s grievance policy).

Plaintiff’s deliberate indifference claim may proceed on the merits only with respect

to Dr. Aguinaldo. This Court dismisses Wexford and Dr. Obaisi for failure to exhaust.

       This Court sets a status hearing for March 10, 2020, at 9:45 a.m. in Courtroom

1203, at which time the parties shall be prepared to set case management dates,

including a trial date, for the remainder of the case.


Dated: February 14, 2020

                                          ENTERED:


                                          ____________________________________
                                          John Robert Blakey
                                          United States District Judge




                                            15
